Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 03, 2014

The Court of Appeals hereby passes the following order:

A15D0040. MARILYN V. GEE v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      This case began as a dispossessory action in magistrate court. Following an
adverse ruling, defendant Marilyn Gee appealed the magistrate court’s decision to
superior court. On April 23, 2014, the superior court granted a writ of possession to
the plaintiff. Gee filed a motion for new trial, which the superior court denied on
August 25, 2014. Gee filed her application for discretionary appeal 11 days later on
September 5, 2014. We lack jurisdiction.
      An appeal in a dispossessory action must be filed within seven days after entry
of the order at issue. OCGA § 44-7-56; Ray M. Wright, Inc. v. Jones, 239 Ga. App.
521 (521 SE2d 456) (1999). Because Gee did not file her application within seven
days after the trial court’s order, her application is untimely and thus DISMISSED for
lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                  10/03/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.